EXHIBIT 10.91 

 

NOTE CANCELLATION AND EXTINGUISHMENT AGREEMENT

 

THIS NOTE CANCELLATION AND EXTINGUISHMENT AGREEMENT (“Note Cancellation
Agreement”) is entered into as of March 14, 2017, between ELITE DATA SERVICES
INC., a Florida corporation (“Releasee”), and BAKER & MYERS & ASSOCIATES LLC, a
Nevada limited liability company (“Releasor”).

 

RECITALS

 

WHEREAS, Releasee and Releasor executed that certain Note and Share Cancellation
and Exchange Agreement (the "Share Exchange Agreement") dated May 18, 2016, with
respect to that certain unsecured Promissory Note (the "Original Baker Myers
Note") dated on or about January 13, 2013, in the original amount of $587,500
(the "Original Amount"), pursuant to which Baker Myers agreed to forego and
waive any and all right in, entitlement to or interest in (A) a total of $87,500
in principal, a total of $92,465 in accrued interest, late charges, reimbursable
attorneys' fees, reimbursable expenses and any other sums due and payable under
the Original Baker Myers Note totaling $179,952 (the "Cancelled Amount") as of
the date of execution (the "Effective Date"), any future payments due under the
Original Baker Myers Note and all or any other of Baker Myers's rights under the
Cancelled Amount of the Original Baker Myers Note, thereby extinguishing and
canceling the Cancelled Amount of the Original Baker Myers Note and terminating
any and all of Company's obligations thereunder, (B) the Shares (hereinafter
also referred to as the "Cancelled Shares") in exchange for the issuance an
Option Agreement (the "Option Agreement"), registered in the Baker Myers's name
to purchase up to a certain number of membership interests (the "EDM Membership
Interest") of Elite Data Marketing LLC, a Florida limited liability company (the
"EDM"), in an amount totaling one hundred percent (100%) of the ownership
interest in EDM (the "Option 1"), (B) the issuance by Company to Baker Myers of
a three-year "cashless" common stock purchase warrant (the "Warrant No. BM-1")
for the right to purchase a total of 3,000,000 shares of Series B Preferred
Stock of the Company (the "Preferred Warrant Shares"), at a purchase price of
$0.001 per share, with certain rights and preferences as set forth in the
certificate of designation (the "Certificate of Designation of Series B
Preferred), in exchange for the Cancelled Shares, as referenced in the Share
Exchange Agreement, and (C) the issuance of an amended and restated convertible
redeemable note (the "Redeemable Note") in the aggregate principal face amount
of Five Hundred Thousand Dollars (US$500,000), at ten percent (10%) interest per
annum commencing on date of execution (the "Effective Date"), due and payable by
the Company in eight (8) separate equal quarterly payments of Sixty-Two Thousand
Five Hundred Dollars (USD $62,500), plus accrued interest to date, due on the
first day of each quarter beginning on the date of the first quarter following
the date of execution of this Original Baker Myers Note, convertible into shares
of the Company's common stock at a conversion price equal to the lesser of $0.01
per share or a discount of fifty-eight percent (58%) of the lowest trading price
for the ten (10) prior trading days, subject to aggregate conversion limitations
of 4.99% and other terms and conditions set forth therein;

 

WHEREAS, Releasor desires to exercise the entire Option Agreement as set forth
in the Share Exchange Agreement and further forego and waive any and all right
in, entitlement to or interest in any principal, interest, late charges,
reimbursable attorneys’ fees, reimbursable expenses and any other sums due and
payable with respect to a total of Two Hundred Thousand Dollars (US$200,000) of
the final two (2) quarterly payments of the Redeemable Note (the “Cancelled
Sum”) as of the date of this Agreement (the “Effective Date”), any future
payments due under the Cancelled Sum of the Redeemable Note and all or any other
of Releasor’s rights under the Cancelled Sum of the Redeemable Note, thereby
extinguishing and canceling the Cancelled Sum of the Redeemable Note and
terminating any and all of Releasee’s obligations thereunder Cancelled Sum of
the Redeemable Note, in exchange for the assignment and transfer by the Releasee
of any and all of the issued and outstanding membership interests owned and held
by Releasee representing a total of One Hundred Percent (100%) of the ownership
interest of EDM (the “EDM Membership Interest”) to Releasor on the Effective
Date (the “Cancellation Transaction”).

 

  1

   



 

NOW, THEREFORE, in consideration of the premises, mutual promises,
representations, warranties, covenants and conditions contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree to be legally bound as
follows:

 

Section 1. Recitals. Releasee and Releasor each acknowledges that the Recitals
set forth above are true and accurate. Each of the Recitals is incorporated into
this Agreement by reference and is made a part hereof.

 

Section 2. Cancellation of Cancelled Sum and Assignment. On the terms and
subject to the conditions of this Agreement, immediately upon the execution of
this Agreement, the Cancellation Transaction shall be deemed to be consummated.
Each party hereto acknowledges receipt of the consideration set for in the
Recitals above as to be received by such party. Upon the execution of this
Agreement, Releasee and Releasor shall cause the assignment and transfer of all
the EDM Membership Interest from Releasee to Releasor by the execution of the
Assignment (the “Assignment”), as set forth in Exhibit A, attached hereto.

 

Section 3. Effects of Cancelation. Immediately upon the consummation of the
Cancellation Transaction, and the execution of the Assignment set forth in
Section 2, the Cancelled Sum the Redeemable Note (including all principal,
interest, fees, penalties, costs, and expenses due thereon or pursuant thereto)
shall be deemed paid in full and Cancelled Sum the Redeemable Note shall no
longer have any legal effect.

 

Section 4. Release. Effective upon consummation of the Cancellation Transaction,
Releasor, on behalf of himself and his respective heirs and personal
representatives, and all others claiming through or under them, does hereby
release, acquit and forever discharge Releasee and its present and former
employees, officers, directors, members, shareholders, agents, consultants,
counsel or representatives, and its successors and assigns (collectively, the
“Releasee Parties”), and each of them, of and from any and all obligations,
claims, debts, demands, covenants, contracts, promises, agreements, liabilities,
controversies, costs, expenses, attorneys’ fees, actions or causes of action of
any nature, whatsoever, in law or in equity, whether known or unknown, foreseen
or unforeseen, accrued or not accrued, direct or indirect, which the Releasor
ever had, now have, or can, shall or may have against any or all of the Releasee
Parties, either alone or in combination with others, arising out of or from or
in any way related to Cancelled Sum the Redeemable Note.

 

Section 5. Representations of Releasor. Releasor represents and warrants to
Releasee as follows:

 

(a) Authorization. All action on the part of Releasor, necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Releasor hereunder has been taken. This Agreement, when
executed and delivered by Releasor, will constitute a valid and legally binding
obligation of Releasor, enforceable against Releasor in accordance with its
terms.

 

(b) Title to Redeemable Note. Releasor is the lawful owner of Redeemable Note
with good and marketable title thereto free and clear of all the following of
any nature whatsoever: security interests, liens, pledges, claims, charges,
escrows, encumbrances, options, rights of first offer or refusal, community
property rights, mortgages, indentures, security agreements or other agreements,
arrangements, contracts, commitments, understandings or obligations, whether
written or oral and whether or not relating in any way to credit or the
borrowing of money.

 

  2

   



 

(c) No Conflicts; Advice. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, does or will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which Releasor is subject or any provision of
its organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which Releasor is a party. Releasor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with the transactions
contemplated hereby.

 

(d) Consents. No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other person
is required for the valid authorization, execution, delivery and performance by
Releasor of this Agreement and the consummation of the transactions contemplated
hereby.

 

(e) Bankruptcy. Releasor is not under the jurisdiction of a court in a Title 11
or similar case (within the meaning of Bankruptcy Code Section 368(a)(3)(A) (or
related provisions)) or involved in any insolvency proceeding or reorganization.

 

Section 6. Representations of Releasee. Releasee represents and warrants to
Releasor as follows:

 

(a) Authorization. All action on the part of Releasee, necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Releasee hereunder has been taken. This Agreement, when
executed and delivered by Releasee, will constitute a valid and legally binding
obligation of Releasee, enforceable against Releasee in accordance with its
terms.

 

(b) No Conflicts; Advice. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, does or will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which Releasee is subject or any provision of
its organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which Releasee is a party. Releasee has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with the transactions
contemplated hereby.

 

(c) Consents. No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other person
is required for the valid authorization, execution, delivery and performance by
Releasee of this Agreement and the consummation of the transactions contemplated
hereby.

 

Section 7. Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, will be deemed to constitute a
waiver by the party taking such action, or compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach. The waiver by any party hereto at or
before the Closing Date of any condition to its obligations hereunder which is
not fulfilled shall preclude such party from seeking redress from the other
party hereto for breach of any representations, warranty, covenant or agreement
contained in this Agreement.

 

  3

   



 

Section 8. Successors and Assigns. This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective successors, heirs,
personal representatives, and permitted assigns.

 

Section 9. Expenses. Each party hereto shall pay the fees and expenses of such
party’s advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, and shall hold the other
party hereto harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys’ fees and out-of-pocket expenses)
arising in connection with any claim for such fees and expenses.

 

Section 10. Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be deemed sufficient when delivered personally, or by
electronic delivery in PDF format (followed by first-class mail), or seventy-two
(72) hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, and addressed to the party to be notified at such
party’s address as set forth below or as subsequently modified by written
notice.

 



 

If to Releasee to:

Elite Data Services, Inc. 

720 S. Colorado Blvd., PH North

Denver, CO 80246

Attn: Chief Executive Officer

Phone: (720) 240-9378

Email: admin@elitedata.io

 

 

 

If to the Releasor to:

Baker & Myers & Associates LLC

522B 3rd Avenue S.

Nashville, TN 37210

Attn: Sarah Myers, Manager

Phone:

Email:



 

Section 11. Counterparts. This Agreement may be executed via facsimile in one or
more counterparts and transmitted via facsimile or PDF, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. When counterparts of copies have been executed by all parties, they
shall have the same effect as if the signatures to each counterpart or copy were
upon the same document and copies of such documents shall be deemed valid as
originals.

 

Section 12. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired hereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 13. Entire Agreement. This Agreement represents the entire agreement of
the parties hereto with respect to the matters contemplated hereby, and there
are no written or oral representations, warranties, understandings or agreements
with respect hereto except as expressly set forth herein.

 

Section 14. Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
each party or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought.

 

  4

   



 

Section 15. Confidentiality. Each of Releasor and Releasee hereby agrees,
without the prior written consent of the other, to not disclose, and to
otherwise keep confidential, the transactions contemplated hereby and the terms
and conditions of this Agreement, except to the extent that disclosure thereof
is required by law, rule or regulation; provided, however, that Releasor and
Releasee may disclose information regarding such transactions to their
respective accountants, attorneys, limited partners, shareholders and other
interest holders.

 

Section 16. Further Assurances. Each of Releasor and Releasee hereby agrees and
provides further assurances that it will, in the future, execute and deliver any
and all further agreements, certificates, instruments and documents and do and
perform or cause to be done and performed, all acts and things as may be
necessary or appropriate to carry out the intent and accomplish the purposes of
this Agreement.

 

Section 17. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida. Each of the parties hereto
consents to the exclusive jurisdiction and venue of the state courts located in
Orange County in the State of Florida and the federal courts for the District of
Florida with respect to all claims under this Agreement.

 

[Signature Page to Follow]

 



  5

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above.

 

 



RELEASOR:

 

RELEASEE:

 

 

BAKER & MYERS & ASSOCIATES LLC,

 

ELITE DATA SERVICES INC.,

a Nevada limited liability company

 

a Florida corporation

 

By:

/s/ Sarah Myers

 

By:

/s/ Brenton Mix

 

Printed Name:

Sarah Myers

 

Printed Name:

Brenton Mix

 

Title:

Secretary

 

Title:

CEO

 



 

  6

   



 

EXHIBIT A

 

ASSIGNMENT OF MEMBERSHIP INTERESTS

(Elite Data Marketing LLC)

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, ELITE DATA SERVICES INC., a Florida corporation
(“Assignor”), hereby assigns, sets over and transfers to BAKER & MYERS &
ASSOCIATES LLC, a Delaware corporation (“Assignee”), effective as of the date
hereof, all of the membership interest in ELITE DATA MARKETING LLC, a Florida
limited liability company (the “LLC”), equal to a total of one hundred percent
(100%) ownership interest of the LLC, owned and held by Assignor, pursuant to
the terms of Note Cancellation Agreement, of even date herewith, of which this
Assignment is made a part thereof.

 

TO HAVE AND TO HOLD the same unto Assignee, it respective successors and assigns
forever; and

 

Assignor does, for itself and its successors and assigns, covenant and agree
with Assignee to specifically warrant and defend title to the said membership
interest assigned hereby unto Assignee, its successors and assigns, against any
and all claims thereto by whomsoever made by or through Assignor; and

 

Assignor does, for itself and its successors and assigns, warrant and represent
to the Assignee that the title conveyed is good, its transfer is rightful; that
no consent or approval by any other person or entity is required for the valid
assignment by Assignor to Assignee of the membership interest referenced herein;
and that the membership interests are, have been, and shall be delivered free
and clear from any security interest or other lien or encumbrance; and

 

Assignor does, for itself and its successor and assigns, warrant and represent
to Assignee that there are no attachments, executions or other writs of process
issued against the membership interest conveyed hereunder; that it has not filed
any petition in bankruptcy nor has any petition in bankruptcy been filed against
it; and that it has not been adjudicated a bankrupt; and

 

Assignor does, for itself and its successors and assigns, warrant that it will
execute any such further assurances of the foregoing warranties and
representations as may be requisite.

 

[Signature Page to Follow]

 



  7

   



 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of March 14, 2017.

 

 



 

ASSIGNOR

 

ELITE DATA SERVICES INC.

 

By:

/s/ Brenton Mix

 

Name:

Brenton Mix

 

Title:

CEO

 

 

 

 

 

ASSIGNEE

 

BAKER & MYERS & ASSOCIATES LLC

 

By:

/s/ Sarah Myers

 

Name:

Sarah Myers

 

Title:

Secretary



 



 

8



 